Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 September 26, 2017

The Court of Appeals hereby passes the following order:

A18A0346. JAMES JONES v. THEODORE JACKSON, SHERIFF et al.

      James Jones filed a pro se “OCGA § 9-6-20 Writ of Mandamus” in this Court.
Jones appears to be asking, among other things, that his indictment for burglary and
possession of tools for the commission of a crime be dismissed because he has been
denied his right to a speedy trial.1
      However, to the extent Jones seeks mandamus relief compelling the superior
court to act in his underlying case, he must first present his request to the superior
court. “Generally, the superior courts of this state have the power, in proper cases,
to issue process in the nature of mandamus, prohibition, specific performance, quo
warranto, and injunction, and hence the need to resort to the appellate courts for such
relief by petition filed in the appellate courts will be extremely rare.” Brown v.
Johnson, 251 Ga. 436, 436 (306 SE2d 655) (1983). This is not one of the extremely
rare instances in which this Court will exercise original mandamus jurisdiction. See
Gay v. Owens, 292 Ga. 480, 482-483 (2) (738 SE2d 614) (2013). Until such time as
Jones has pursued relief in superior court and obtained a ruling thereon, there is no
basis for this Court to exercise jurisdiction.
      Furthermore, to the extent that Jones is asking this Court to review the superior
court’s ruling on a motion for mandamus, he has failed to include a superior court
order. The record provided by Jones does contain a stamped filed copy of a pro se
notice of appeal in which he purports to appeal from an “ORDER of Writ of


      1
        It is unclear from the materials provided whether Jones ever filed a speedy
trial motion in the trial court or whether Jones is represented by counsel.
Mandamus” entered on June 10, 2016. However, such an order does not appear in
the record provided by Jones. Given the apparent absence of a superior court order,
we have nothing to review. See Amica v. State, 307 Ga. App. 276, 282 (2) (704 SE2d
831) (2010). In addition, because Jones is a presently being held in custody awaiting
trial, any such appeal is controlled by the Prison Litigation Reform Act, OCGA § 42-
12-1 et seq., which requires any appeal in a civil case by a prisoner to come by
discretionary application.2 See OCGA § 42-12-8. Thus, to the extent that Jones seeks
to appeal a superior court order denying a mandamus petition, he has no right of
direct appeal in this case. See Jones v. Townsend, 267 Ga. 489, 490 (480 SE2d 24)
(1997).
      For these reasons, Jones’s appeal is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        09/26/2017
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.




      2
        A “prisoner” under the Prison Litigation Reform Act includes a person 17
years of age or older who “is being held in custody awaiting trial or sentencing.”
OCGA § 42-12-3 (4).